department of the treasury internal_revenue_service washington d c uil numbers date aug contact person id number telephone number employer_identification_number t eo b3 legends a b cc d xx dear sir or madam this letter responds to the request of counsel for b c and d dated date for a ruling regarding a proposed reorganization of two charities b and c along with the creation of a new charity d the proposed transaction involves an attempt to reorganize for purposes of efficiency and cost savings the administrative activities of two related and structurally interconnected charities b which operates foster homes and c which operates private and non-public schools largely in connection with the foster homes of b b and c have established a new nonprofit tax-exempt corporation d whose primary function will be to provide administrative support to b and c additionally b and c have formed a for-profit corporation x d will hold all of the stock of x and d will provide services to x at cost there are no plans to issue x’s stock to any other shareholders but if such stock is issued to shareholders other than x then d will provide services to x at fair_market_value d may also provide loans to x if x needs funds to help capitalize its early operations - b c and d are exempt from federal_income_tax under sec_501 c of the internal_revenue_code code b and c are classified as public_charities under sec_509 and sec_170 of the code there is significant overlap on the boards of directors of b and c only two of the c directors are not also currently on the b board the ceo of band c is a dis classified as a public charity because it is an operated supervised or controlled by supporting_organization described in sec_509 d's board_of directors is appointed by b and it will be comprised solely of b or c board members zu b h g k x will be the parent_corporation in a new for-profit group of companies which will operate private for-profit schools and will sell school supplies and equipment throughout the country the operation of schools by x and its subsidiaries will be carried out ina manner consistent with c’s exempt purposes for example each of these schools will satisfy the non- discrimination requirements of the code as part of the reorganization b and c propose to take core administrative functions along with employees buildings and equipment needed to carry out these functions and transfer them to d b and c will each receive services from d for which they will reimburse d at cost you have requested a ruling that the reorganization will not adversely affect the tax-exempt status of either b or c under sec_501 of the code d's income from providing administrative services to b and c will not be taxable as unrelated_trade_or_business income l tax exempt status of band c law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the net_earnings inure to the benefit of any shareholder or individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_502-1 of the regulations states that if a subsidiary_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting the subsidiary derives a profit from its dealings with the parent for example a subsidiary providing electric power to a tax-exempt parent educational_organization the regulation goes on to state however that a subsidiary is not exempt if it is operated for the primary purpose of carrying_on_a_trade_or_business that would be an unrelated_trade_or_business if regularly carried on by the parent organization the regulation provides examples of this by describing a subsidiary_organization operated primarily for the purpose of furnishing electric power to consumers other than the parent and its tax-exempt subsidiary organizations and an organization owned by several unrelated exempt_organizations and operated for the purpose of zyy furnishing electric power to each of them the regulation states that organizations are related for purposes of sec_1_502-1 if they consist of a parent organization and one or more subsidiary organizations or subsidiary organizations having a common parent organization further exempt_organizations are not related merely because they both engage in the same type of exempt_activities in rev_rul 1978_1_cb_148 a_trust was created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital and from which the hospital directs the bank-trustee to make payments to claimants is operated exclusively for charitable purposes after the reorganization the stated purposes of b and c will be the same charitable purposes which first qualified them for recognition of exemption their activities will be in furtherance of those purposes the sharing of assets and services among these related and structurally interconnected exempt entities will be for the more efficient provision of providing foster homes and schools to the community like the organization described in revrul_78_41 1978_1_cb_148 therefore because b and c continue to be organized and operated for charitable purposes as defined in sec_1_501_c_3_-1 of the regulations the reorganization and the transactions involved in it will not affect the status under sec_501 of the code of b and c i unrelated_trade_or_business income law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 c of the code sec_512 of the code defines the term unrelated business taxable income’ as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with such trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services 2p a sec_1 a of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is inctudible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non- exempt_organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_68_225 1968_1_cb_283 provides that a charity which conducts charitable and educational programs that foster and promote fair housing would not generate unrelated_business_taxable_income by receiving a fee for providing consulting services to local businesses relating to securing housing for the minority employees of those businesses 2s in revrul_69_463 1969_2_cb_131 a hospital provided administrative services and leased space to a private medical group the ruling noted that the presence of the medical group contributed importantly to the hospital’s mission and therefore the rental income was not unrelated_business_taxable_income d's receipt of income from the provision of administrative services to b and c will not constitute unrelated_trade_or_business income because providing such services is substantially related to d’s exempt_purpose which is to support the charitable activities of related and structurally interconnected b and c accordingly we rule as follows the reorganization will not adversely affect the tax-exempt status of either b or c under sec_501 of the code d’s income from providing administrative services to b and c will not be taxable as unrelated_trade_or_business income this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited only to the applicability of sec_501 and sec_512 of the code to the issues above and does not purport to rule on any facts that were not represented in the ruling_request or any changes of these facts if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely cadavct len paid robert c harper jr manager exempt_organizations technical group aor
